In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-03-00055-CR

______________________________



DANIEL RAY ELLIOTT, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 115th Judicial District Court

Upshur County, Texas

Trial Court No. 12,209







Before Morriss, C.J., Ross and Carter, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM OPINION


	Daniel Ray Elliott has filed an appeal from the revocation of his community supervision. 
Elliott was represented at trial by retained counsel and is represented on appeal by different,
appointed counsel.  At the revocation proceeding, Elliott entered a plea of true to a violation of his
community supervision and the trial court revoked his community supervision and sentenced him
to ten years' imprisonment.
	This is a companion to another appeal also decided this day, in appeal number 06-02-00054-CR.  Both revocations occurred during the same proceeding, based on the same violation of
the conditions of his community supervision.  The briefs and arguments raised therein are identical
in both cases.  Accordingly, for the reasons stated in our opinion in number 06-02-00054-CR, we
likewise reform and affirm the judgment in this case.
	The judgment of the trial court, as reformed, is affirmed.



						Jack Carter
						Justice

Date Submitted:	September 5, 2003
Date Decided:		September 8, 2003

Do Not Publish

d that this was a plea bargained case
and that Collier has no right to appeal, and also that he has waived his right to appeal.
            Rule of Appellate Procedure 25.2(d) provides in pertinent part, "The appeal must be
dismissed if a certification that shows the defendant has the right of appeal has not been made part
of the record under these rules."  Tex. R. App. P. 25.2(d).
            The trial court's certification affirmatively shows that Collier has no right of appeal. 
Accordingly, we dismiss the appeal.  See High v. State, No. 10-03-004-CR, 2003 WL 21299383
(Tex. App.—Waco June 4,  2003, no pet. h.) (not designated for publication).
 


                                                                        Jack Carter
                                                                        Justice

Date Submitted:          December 11, 2003
Date Decided:             December 12, 2003

Do Not Publish